Name: Commission Implementing Regulation (EU) 2016/2293 of 16 December 2016 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff
 Type: Implementing Regulation
 Subject Matter: tariff policy;  international trade;  European construction;  Europe;  building and public works;  leather and textile industries;  Asia and Oceania
 Date Published: nan

 17.12.2016 EN Official Journal of the European Union L 344/79 COMMISSION IMPLEMENTING REGULATION (EU) 2016/2293 of 16 December 2016 amending Annex I to Council Regulation (EEC) No 2658/87 on the tariff and statistical nomenclature and on the Common Customs Tariff THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (1), and in particular Article 9(1)(d), Whereas: (1) Regulation (EEC) No 2658/87 established a goods nomenclature (hereinafter referred to as the CN) to meet, at one and the same time, the requirements of the Common Customs Tariff, the external trade statistics of the Union, and other Union policies concerning the importation or exportation of goods. (2) By Decision (EU) 2016/1885 (2), the Council concluded the Agreement in the form of an Exchange of Letters between the European Union and the People's Republic of China pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedule of the Republic of Croatia in the course of its accession to the Union (the Agreement). The Agreement provides for a reduction in customs duties for two categories of products. The Union and China have notified each other of the completion of their internal procedures for the entry into force of the Agreement and the Agreement is to enter into force on 1 January 2017. (3) It is necessary to implement the measures provided for in Decision (EU) 2016/1885 in the Common Customs Tariff. Annex I to Regulation (EEC) No 2658/87 should therefore be amended accordingly. (4) The changes to the rate of customs duties should apply from the date of entry into force of the Agreement. This Regulation should therefore enter into force as a matter of urgency. (5) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Annex I to Regulation (EEC) No 2658/87 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from 1 January 2017. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 December 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 256, 7.9.1987, p. 1. (2) Council Decision (EU) 2016/1885 of 18 October 2016 on the conclusion of the Agreement in the form of an Exchange of Letters between the European Union and the People's Republic of China pursuant to Article XXIV:6 and Article XXVIII of the General Agreement on Tariffs and Trade (GATT) 1994 relating to the modification of concessions in the schedule of the Republic of Croatia in the course of its accession to the European Union (OJ L 291, 26.10.2016, p. 7). ANNEX Part Two of Annex I to Regulation (EEC) No 2658/87 is amended as follows: (1) in Section XII, in Chapter 64, the row concerning CN code 6404 19 90 is replaced by the following: 6404 19 90    Other 16,9 pa; (2) in Section XVI, in Chapter 84, the row concerning CN code 8415 10 90 is replaced by the following: 8415 10 90   Split-system 2,5 .